Nichols, Presiding Judge.
The defendant was convicted of possessing nontax-paid liquor. His motion for new trial, based on the usual general grounds only, was overruled and he now assigns error upon such adverse judgment. The evidence adduced upon the trial of the case disclosed that the nontaxpaid liquor was found about 35 feet from the back door of the defendant’s residence in some heavy bushes and brambles, that there was a wheelbarrow in the defendant’s back yard and wheelbarrow tracks leading from the back door of the defendant’s residence to the cache of nontax-paid liquor. There was no evidence that the liquor was located upon the defendant’s premises, and the defendant did state in his unsworn statement that the location where the liquor was found was upon the premises of his neighbor. Held:
1. Under the decision in Walker v. State, 90 Ga. App. 183 (82 SE2d 258), and the cases there cited, the conviction was authorized upon the circumstantial evidence, where there was no evidence of anyone other than the defendant having control of the premises and there was no evidence of anyone other than the defendant having access to the area where the liquor was found. See also Harris v. State, 104 Ga. App. 796 (123 SE2d 164).
2. The jury was not bound to accept the defendant’s unsworn statement that the cache of nontax-paid liquor was found on his neighbor’s premises (Webb v. State, 18 Ga. App. 44 (2), 88 SE 751), and the trial court did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


Eberhardt and Pannell, JJ., concur.